DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10510073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Neslihan Doran-Civan (Registration No 64,885), during a communication on 2/24/2022.

The claims have been amended as follows: 
21. (Currently Amended)	A method, comprising:
receiving, at a server computer, a first provisioning request from a first mobile device to provision a first credential of a first user to the first mobile device;
determining, by the server computer, a first risk level associated with the first provisioning request;
determining, by the server computer, that the first risk level is within a predetermined risk threshold range; 

setting, by the server computer, a first token representing the first credential to an inactive state, wherein the first token is configured to switch from the inactive state to an active state based on an authenticated status of the first user;
generating, by the server computer, a first set of provisioning scripts and an activation script,
transmitting, by the server computer to the first mobile device, the first set of provisioning scripts and the first token in the inactive state inaccessible to the first mobile device, 
wherein the first set of provisioning scripts, when executed on the first mobile device, set a protection flag associated with the first token in a memory of the first mobile device, the protection flag representing the inactive state of the first token, and
the activation script, when executed on the first mobile device, disables the protection flag associated with the first token;
performing, by the server computer, an authentication process with the first user based on direct or indirect communication with the first mobile device;
determining, by the server computer, that the authentication process is successfully performed;
based on a successful performance of the authentication process, transmitting, by the server computer to the first mobile device, the activation script, wherein the activation script modifies a status of the first token from the inactive state to the active state based on the authenticated status of the first user;
receiving, at the server computer, a second provisioning request from a second mobile device to provision a second credential of a second user to the second mobile device;
determining, by the server computer, a second risk level associated with the second provisioning request;
determining, by the server computer, that the second risk level is below the predetermined risk threshold range; 
based on the second risk level being below the predetermined risk threshold range:

transmitting, by the server computer, a second set of provisioning scripts and the second token in the active state to the second mobile device.

22. (Canceled)

31. (Currently Amended)	A server computer comprising:
one or more processors; and 
a non-transitory computer readable storage medium communicatively coupled with the one or more processors and storing instructions which, when executed by the one or more processors, cause the server computer to perform operations comprising:
receiving a first provisioning request from a first mobile device to provision a first credential of a first user to the first mobile device;
determining a first risk level associated with the first provisioning request;
determining that the first risk level is within a predetermined risk threshold range; 
based on the first risk level being within the predetermined risk threshold range:
setting a first token representing the first credential to an inactive state, wherein the first token is configured to switch from the inactive state to an active state based on an authenticated status of the first user;
generating a first set of provisioning scripts and an activation script,
transmitting, to the first mobile device, the first set of provisioning scripts and the first token in the inactive state inaccessible to the first mobile device, 
wherein the first set of provisioning scripts, when executed on the first mobile device, set a protection flag associated with the first token in a memory of the first mobile device, the protection flag representing the inactive state of the first token, and
the activation script, when executed on the first mobile device, disables the protection flag associated with the first token;
performing an authentication process with the first user based on direct or indirect communication with the first mobile device;
determining that the authentication process is successfully performed;
based on a successful performance of the authentication process, transmitting, to the first mobile device, the activation script, wherein the activation script modifies a status of the first token from the inactive state to the active state based on the authenticated status of the first user;
receiving a second provisioning request from a second mobile device to provision a second credential of a second user to the second mobile device;
determining a second risk level associated with the second provisioning request;
determining that the second risk level is below the predetermined risk threshold range; 
based on the second risk level being below the predetermined risk threshold range:
setting a second token representing the second credential to the active state without requiring the authentication process with the second user; and
transmitting a second set of provisioning scripts and the second token in the active state to the second mobile device.

32. (Canceled)

Reasons for Allowance
Claims 21, 23-31, and 33-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Mobile technology is being utilized to enable mobile devices to replace conventional physical wallets.  User financial credentials may be provisioned onto mobile devices.  Once these financial credentials have been provisioned onto the mobile device, the mobile device can transaction with another device via NFC or may be used to perform transactions with remote systems.    Although the benefits from integrating wallet functionality into mobile devices are significant and still being developed, the prevailing technology still lacks effective and safe processes and means to securely and efficiently provision financial credentials to user devices.    
The instant claims attempt to address the security and efficiency problems with provisioning financial credentials onto user devices. The instant claim achieves this by receiving, at a server computer, a first provisioning request from a first mobile device to provision a first credential of a first user to the first mobile device; determining, by the server computer, a first risk level associated with the first provisioning request; determining, by the server computer, that the first risk level is within a predetermined risk threshold range; based on the first risk level being within the predetermined risk threshold range: setting, by the server computer, a first token representing the first credential to an inactive state, wherein the first token is configured to 

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685
     
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685